DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 5, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0184951).
Lee et al. discloses a heat exchanger comprising a plurality of fins 8 in parallel (see the marked-up Fig. 1 below); a plurality of heat transfer tubes (2, 4, and 6) that penetrate the fins, wherein the heat transfer tubes define refrigerant passages through which refrigerant is passed inside the heat exchanger, wherein each of the refrigerant passages is formed as a single independent passage from a refrigerant inlet to a refrigerant outlet, wherein the heat exchanger has a front heat exchange unit and a rear heat exchange unit (see mark-up Fig. 1 below), and the front and rear heat exchange units are each formed in a certain shape by openings 42 and 44 with an outer periphery portion (opening in 12) and an inner periphery portion (the opening in 14), the outer periphery portion and the inner periphery portion being respectively on an upwind side and a downwind side, wherein each of the passages in the front  and rear heat exchange units is formed as a path extending between the outer periphery portion and the inner periphery portion, wherein the front heat exchange unit includes a main front heat exchange unit and an auxiliary front heat-exchange unit (see marked-up Fig. 1 below), the auxiliary unit being 

    PNG
    media_image1.png
    862
    1006
    media_image1.png
    Greyscale

.
Allowable Subject Matter
4.	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Ikeya et al., Jun, and Kutscher et al. are pertinent to the Applicant’s invention.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  Call the examiner to schedule an interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763